

Exhibit 10.4


CLOSING ESCROW AGREEMENT


This CLOSING ESCROW AGREEMENT, dated as of December 10, 2009 (this “Agreement”),
is entered into by and among Link Resources, Inc., a Nevada corporation (the
“Company”), Euro Pacific Capital, Inc. (the “Placement Agent”) and Escrow, LLC,
with its principal offices located at 215 Mockingbird Lane, Warrenton, Virginia
20186 (the “Escrow Agent”). The Placement Agent and the Company are sometimes
each referred to herein as an “Escrowing Party” and collectively, the “Escrowing
Parties.”


WITNESSETH:


WHEREAS, the Company proposes to make a private offering pursuant to the
Securities Act of 1933, as amended (the “Offering”) consisting of a minimum of
4,650,000 units and a maximum of 6,000,000 units at a purchase price of $2.00
per unit (each, a “Unit”). Each Unit shall consist of (i) an eight (8%) percent
senior convertible promissory note (the “Notes”) of the Company in the aggregate
principal amount of $2.00, which Notes shall be convertible into shares (the
“Conversion Shares”) of the Company’s common stock, par value $0.001 per share
(together with any securities into which such shares may be reclassified, the
“Common Stock”) and (ii) a common stock purchase warrant to purchase one (1)
share of Common Stock, pursuant to a Securities Purchase Agreement to be entered
into by and among the Company and the investors party thereto (the “Investors,”
and such agreement, the “Securities Purchase Agreement”), and


WHEREAS, the Placement Agent is acting as the Company’s lead placement agent in
connection with the Offering;


WHEREAS, the Company and the Placement Agent desire to deposit all gross
proceeds received from subscriptions for the shares of Units being sold (the
“Securities”) in the Offering (the “Escrowed Funds”) with the Escrow Agent, to
be held in escrow until joint written instructions are received by the Escrow
Agent from the Company and the Placement Agent, from time to time, at which time
the Escrow Agent will disburse the Escrowed Funds in accordance with such joint
written instructions (a “Closing”); and


WHEREAS, Escrow Agent is willing to hold the Escrowed Funds in escrow in subject
to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Appointment of Escrow Agent.  The Company and the Placement Agent
hereby appoint Escrow Agent as escrow agent in accordance with the terms and
conditions set forth herein and the Escrow Agent hereby accepts such
appointment.  The Escrow Agent acknowledges that that corporate name of the
Company will change following the Closing to “Bohai Pharmaceuticals Group Inc.”
or another corporate name indentified in writing by the Company to the Escrow
Agent.


2.           Delivery of the Escrowed Funds.


2.1           The Placement Agent and/or the Company will direct the Investors
in the Offering to deliver the Escrowed Funds to the Escrow Agent on or prior to
the closing of the Offering, addressed to the following account of the Escrow
Agent:


Domestic Wires
Virginia Commerce Bank
Leesburg, VA
ABA# 056005253
Account Name: Escrow, LLC
Account #: 01194186
Reference: Link Resources, Inc.


International Wires
Correspondent Bank: Wells Fargo Bank
San Francisco, CA
SWIFT# WFBIUS6S
Credit Acct: 412-11-08146
Virginia Commerce Bank
FBO Account Name: Escrow, LLC
Account #: 01194186
Reference: Link Resources, Inc.


2.2           (a) All Investors’ checks shall be made payable to “Escrow, LLC,
as agent for Link Resources, Inc.” and shall be delivered to the Escrow Agent at
the address set forth on Exhibit A hereto and shall be accompanied by a written
account of subscription in the form attached hereto as Exhibit B and executed by
each Investor (the “Subscription Information”).  The Escrow Agent shall, upon
receipt of Subscription Information, together with the related purchase price
being paid by such Investor therefore (the “Investment Amount”), deposit the
related Investment Amount of such Subscription Information in the Escrow Account
for collection; or (b) all funds to be wired shall be wired to the account set
forth in Section 2.1 above and written Subscription Information shall be faxed
or emailed to the Escrow Agent in accordance with the information provided on
Exhibit A.


2.3           Any checks which are received by Escrow Agent that are made
payable to a party other than the Escrow Agent shall be returned directly to the
Placement Agent together with any documents delivered therewith.  Simultaneously
with each deposit of a check with the Escrow Agent, the Placement Agent shall
provide the Escrow Agent with the Subscription Information to include the name,
address and taxpayer identification number of each Investor and of the aggregate
principal amount of Securities subscribed for by such Investor. The Escrow Agent
is not obligated, and may refuse, to accept checks that are not accompanied by a
Subscription Information containing the requisite information.
 
 
2

--------------------------------------------------------------------------------

 
 
2.4           In the event a wire transfer is received by the Escrow Agent and
the Escrow Agent has not received Subscription Information, the Escrow Agent
shall notify the Placement Agent.  If the Escrow Agent does not receive the
Subscription Information by such Investor prior to close of business on the
third business day (days other than a Saturday or Sunday or other day on which
the Escrow Agent is not open for business in the State of Texas) after notifying
Placement Agent of receipt of said wire, the Escrow Agent shall return the funds
to such Investor.


3.           Escrow Agent to Hold and Disburse Escrowed Funds.  The Escrow Agent
will hold and disburse the Escrowed Funds received by it pursuant to the terms
of this Agreement, as follows:


3.1           Upon receipt of joint written instructions from the Company and
the Placement Agent, in substantially the form of Exhibit C hereto, the Escrow
Agent shall release the Escrowed Funds as directed in such instructions.


3.2           In the event this Agreement, the Escrowed Funds or the Escrow
Agent becomes the subject of litigation, the Company authorizes the Escrow
Agent, at its option, to deposit the Escrowed Funds with the clerk of the court
in which the litigation is pending, or a court of competent jurisdiction if no
litigation is pending, and thereupon the Escrow Agent shall be fully relieved
and discharged of any further responsibility with regard thereto. The Company
also authorizes the Escrow Agent, if it receives conflicting claims to the
Escrow Funds, is threatened with litigation or if the Escrow Agent shall desire
to do so for any other reason, to interplead all interested parties in any court
of competent jurisdiction and to deposit the Escrowed Funds with the clerk of
that court and thereupon the Escrow Agent shall be fully relieved and discharged
of any further responsibility hereunder to the parties from which they were
received.


3.3           In the event that the Escrow Agent does not receive joint
instructions by a date that is January 31, 2010 (the “Escrow Termination Date”),
all Escrowed Funds shall be returned to the parties from which they were
received, without interest thereon or deduction therefrom.


4.           Escrow Holdback.


4.1           Pursuant to the Securities Purchase Agreement, a minimum of
$186,000 (if the Minimum Amount is raised) and a maximum of $240,000 (if the
Maximum Amount is raised), or a pro rata portion in between such minimum and
maximum amounts depending on the gross proceeds of the Offering (the “Holdback
Amount”) of the Escrowed Funds, constituting an amount sufficient to satisfy the
payment to the Investors of one quarterly interest payment due on the aggregate
principal amount of all Notes issued in the Offering, shall be retained by the
Escrow Agent.  Notwithstanding anything to the contrary contained herein, upon
written notification by the Placement Agent to the Escrow Agent that an Event of
Default (as defined in the Note) under Section 6(a) of the Notes has been
declared by the Placement Agent with respect to a failure by the Company to make
a quarterly interest payment in accordance with the Notes (the “Interest Payment
Notice”), the Escrow Agent shall disburse such portion of the Holdback Amount to
the Investors and in the amounts as set forth in the Interest Payment Notice.
 
 
3

--------------------------------------------------------------------------------

 
 
4.2           Until such time as 75% of the aggregate Conversion Shares have
been issued upon conversion of the Notes, within thirty (30) days following the
disbursement of the Holdback Amount in accordance with Section 4.1 hereof, the
Company shall deposit an additional amount equal to the Holdback Amount with the
Escrow Agent to be retained and disbursed in accordance with Section 4.1 hereof.


4.3           It is acknowledged and agreed that the Placement Agent may only
deliver an Interest Payment Notice following complete fulfillment by the
Placement Agent of all procedures, and the lapse of applicable cure periods, set
forth in the Note relating to the declaration of an Event of Default under
Section 6(a) of the Notes with respect to a failure by the Company to make a
quarterly interest payment in accordance with the Notes.


4.4           At such time as 75% of the Conversion Shares have been issued upon
conversion of the Notes (provided that the Company is not then in material
breach of any of the Transaction Documents (as defined in the Securities
Purchase Agreement)), the Placement Agent shall provide a joint written
instruction to the Escrow Agent directing that all remaining funds of the
Holdback Amount shall promptly be disbursed to the Company.


5.           Exculpation and Indemnification of Escrow Agent.


5.1           The Escrow Agent shall have no duties or responsibilities other
than those expressly set forth herein.  The Escrow Agent shall have no duty to
enforce any obligation of any person other than itself to make any payment or
delivery, or to direct or cause any payment or delivery to be made, or to
enforce any obligation of any person to perform any other act.  The Escrow Agent
shall be under no liability to the other parties hereto or anyone else, by
reason of any failure, on the part of any other party hereto or any maker,
guarantor, endorser or other signatory of a document or any other person, to
perform such person’s obligations under any such document.  Except for
amendments to this Agreement referenced below, and except for written
instructions given to the Escrow Agent relating to the Escrowed Funds, the
Escrow Agent shall not be obligated to recognize any agreement between or among
any of the parties hereto, notwithstanding that references hereto may be made
herein and whether or not it has knowledge thereof.


5.2           The  Escrow Agent shall not be liable to the Company or the
Placement Agent or to anyone else for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, in good faith and acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report, or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained), which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or
persons.  The  Escrow Agent shall not be bound by any of the terms thereof,
unless evidenced by written notice delivered to the Escrow Agent signed by the
proper party or parties and, if the duties or rights of the Escrow Agent are
affected, unless it shall give its prior written consent thereto.
 
 
4

--------------------------------------------------------------------------------

 
 
5.3           The Escrow Agent shall not be responsible for the sufficiency or
accuracy of the form, or of the execution, validity, value or genuineness of,
any document or property received, held or delivered to it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable to
the Company, the Placement Agent, or to anyone else in any respect on account of
the identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Agreement. The
Escrow Agent shall have no responsibility with respect to the use or application
of the Escrowed Funds pursuant to the provisions hereof.


5.4           The Escrow Agent shall have the right to assume, in the absence of
written notice to the contrary from the proper person or persons, that a fact or
an event, by reason of which an action would or might be taken by the Escrow
Agent, does not exist or has not occurred, without incurring liability to the
Company, the Placement Agent, or to anyone else for any action taken or omitted
to be taken or omitted, in good faith and in the exercise of its own best
judgment, in reliance upon such assumption.


5.5           To the extent that the Escrow Agent becomes liable for the payment
of taxes, including withholding taxes, in respect of income derived from the
investment of the Escrowed Funds, or any payment made hereunder, the Escrow
Agent may pay such taxes; and the Escrow Agent may withhold from any payment of
the Escrowed Funds to the Company to the extent due to the Company in accordance
with the instructions delivered as set forth in Exhibit C such amount as the
Escrow Agent estimates to be sufficient to provide for the payment of such taxes
not yet paid, and may use the sum withheld for that purpose.  The Escrow Agent
shall be indemnified and held harmless by the Company against any liability for
taxes and for any penalties in respect of taxes, on such investment income or
payments in the manner provided in Section 4.6.


5.6           The Escrow Agent will be indemnified and held harmless by the
Company from and against all expenses, including all reasonable counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or proceedings involving any claim, or in connection with any claim
or demand, which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Escrow Agent hereunder, except for claims
relating to gross negligence or willful misconduct by Escrow Agent or breach of
this Agreement by the Escrow Agent, or the monies or other property held by it
hereunder.  Promptly after the receipt of the Escrow Agent of notice of any
demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall, if a claim in respect thereof is to be made against an
Escrowing Party, notify each of them thereof in writing, but the failure by the
Escrow Agent to give such notice shall not relieve any such party from any
liability which an Escrowing Party may have to the Escrow Agent hereunder,
unless the Escrowing Party shall be materially prejudiced by such delay.
 
 
5

--------------------------------------------------------------------------------

 
 
5.7           For purposes hereof, the term “expense or loss” shall include all
amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Escrow Agent, and all costs and expenses,
including, but not limited to, reasonable counsel fees and disbursements, paid
or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding.


6.           Termination of Agreement and Resignation of Escrow Agent.


6.1          Termination.  This Agreement shall terminate with respect to the
rights and obligations of the Escrow Agent and the Escrowing Parties regarding
the Escrowed Funds upon disbursement of all of the Escrowed Funds in accordance
with the terms hereof.  This Agreement shall terminate with respect to the
rights and obligations of the Escrow Agent and the Escrowing Parties regarding
the Holdback Amount upon return of the Holdback Amount to the Company in
accordance with Section 4.4 hereof.


6.2          Resignation.


(a)           General.  The Escrow Agent may resign at any time and be
discharged from its duties as Escrow Agent hereunder by giving the Company and
the Placement Agent at least twenty (20) business days written notice thereof
(the “Notice Period”).


(b)           Regarding the Escrowed Funds.  Prior to the Closing and with
respect to the Escrowed Funds, upon providing the written notice called for in
Section 6.2(a) above, the Escrow Agent shall have no further obligation
hereunder except to hold as depositary the Escrow Funds that it receives until
the end of the Notice Period.  In such event, the Escrow Agent shall not take
any action, other than receiving and depositing the Investors’ checks and wire
transfers in accordance with this Agreement, until the Company and the Placement
Agent have jointly designated a banking corporation, trust company, attorney or
other person as successor escrow agent.  As soon as practicable after its
resignation, the Escrow Agent shall, if it receives written notice from the
Company and the Placement Agent within the Notice Period, turn over to a
successor escrow agent appointed jointly by the Company and the Placement Agent
all Escrowed Funds (less such amount as the Escrow Agent is entitled to retain
pursuant to Section 7) upon presentation of the document appointing the new
escrow agent and its acceptance thereof.  If no new agent is so appointed within
the Notice Period, the Escrow Agent shall return the Escrowed Funds to the
parties from which they were received without interest or deduction.


(c)           Regarding the Holdback Amount.  Following the Closing and with
respect to the Holdback Amount, upon providing the written notice called for in
Section 6.2(a) above, the Escrow Agent shall have no further obligation
hereunder except to hold as depositary the Holdback Amount.  In such event, the
Escrow Agent shall not take any action with respect to the Holdback Amount until
the Company and the Placement Agent have jointly designated a banking
corporation, trust company, attorney or other person as successor escrow
agent.  As soon as practicable after its resignation, the Escrow Agent shall, if
it receives written notice from the Company and the Placement Agent within the
Notice Period, turn over to a successor escrow agent appointed jointly by the
Company and the Placement Agent the entirety of the Holdback Amount only upon
presentation of the document appointing the new escrow agent and its acceptance
thereof.  With respect to the Holdback Amount only, the Escrow Agent shall not
be permitted to fully resign until a successor escrow agent is designated and
the Holdback Amount turned over to such successor escrow agent.
 
 
6

--------------------------------------------------------------------------------

 
 
7.           Form of Payments by Escrow Agent.


7.1           Any payments of the Escrowed Funds by the Escrow Agent pursuant to
the terms of this Agreement shall be made by wire transfer unless directed to be
made by check by the Escrowing Parties.


7.2           All amounts referred to herein are expressed in United States
Dollars and all payments by the Escrow Agent shall be made in such dollars.


8.           Compensation.  The Company shall pay a documentation fee to the
Escrow Agent of $2,000.00 and a Closing fee of $500.00 out of the Closing.  If
the Escrow Agent is required to return the funds to the Investors prior to the
Closing, there will be $25 fee for each wire returning the funds (it being
agreed that that aggregate return wire fees shall not exceed $5,000).  A $250
fee will be charged to the Company in the event that all or any portion of the
Holdback Amount is required to be disbursed pursuant to the terms of this
Agreement.


9.           Notices.  All notices, requests, demands, and other communications
provided herein shall be in writing, shall be delivered by hand or by
first-class mail, shall be deemed given when received and shall be addressed to
parties hereto at their respective addresses first set forth on Exhibit A
hereto.


10.         Further Assurances.  From time to time on and after the date hereof,
the Company and the Placement Agent shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do and cause
to be done such further acts as the Escrow Agent shall reasonably request (it
being understood that the Escrow Agent shall have no obligation to make any such
request) to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.


11.         Consent to Service of Process.  The Company and the Placement Agent
hereby irrevocably consent to the jurisdiction of the courts of the State of New
York and of any Federal court located in New York County, New York in connection
with any action, suit or proceedings arising out of or relating to this
Agreement or any action taken or omitted hereunder, and waives personal service
of any summons, complaint or other process and agrees that the service thereof
may be made by certified or registered mail directed to it at the address listed
on Exhibit A hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
12.         Miscellaneous.


12.1           This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing such
instrument to be drafted.  The terms “hereby,” “hereof,” “hereunder,” and any
similar terms, as used in this Agreement, refer to the Agreement in its entirety
and not only to the particular portion of this Agreement where the term is
used.  The word “person” shall mean any natural person, partnership,
corporation, government and any other form of business of legal entity.  All
words or terms used in this Agreement, regardless of the number or gender in
which they were used, shall be deemed to include any other number and any other
gender as the context may require.  This Agreement shall not be admissible in
evidence to construe the provisions of any prior agreement.


12.2           This Agreement and the rights and obligations hereunder of the
parties to this Agreement may not be assigned.  This Agreement shall be binding
upon and inure to the benefit of each party’s respective successors, heirs and
permitted assigns.  No other person shall acquire or have any rights under or by
virtue of this Agreement. This Agreement may not be changed orally or modified,
amended or supplemented without an express written agreement executed by the
Escrow Agent and the Escrowing Parties.  This Agreement is intended to be for
the sole benefit of the parties hereto and their respective successors, heirs
and permitted assigns, and none of the provisions of this Agreement are intended
to be, nor shall they be construed to be, for the benefit of any third person.


12.3           This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York. The representations and
warranties contained in this Agreement shall survive the execution and delivery
hereof and any investigations made by any party.  The headings in this Agreement
are for purposes of reference only and shall not limit or otherwise affect any
of the terms thereof.


13.         Execution of Counterparts.  This Agreement may be executed in a
number of counterparts, each of which shall be deemed to be an original as of
those whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more of the counterparts hereof, individually or taken together, are
signed by all the parties.  In the event that any signature is delivered by
facsimile transmission or other electronic transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or other electronic signature page were an original thereof.


[Signature Page Follows]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.


ESCROW AGENT:
     
ESCROW, LLC
     
By:
  /s/ Johnnie Zarecor
    
Name: Johnnie Zarecor
   
Title:  Vice President
     
COMPANY:
     
LINK RESOURCES, INC.
     
By:
    /s/ Anthony Zaradic
     
Name: Anthony Zaradic
   
Title:   President
     
PLACEMENT AGENT:
     
EURO PACIFIC CAPITAL, INC.
     
By :
  /s/ Gordon McBean
   
Name:  Gordon McBean
   
Title:    Head of Capital Markets
 


 
9

--------------------------------------------------------------------------------

 

EXHIBIT A


PARTIES TO AGREEMENT


Link Resources, Inc.
c/o Yantai Bohai Pharmaceuticals Group Co. Ltd.
No. 9 Daxin Road, Zhifu District
Yantai, Shandong Province, China
Attention: Hongwei Qu
Fax Number: +86-0535-6763559
Email: office@sdtzyy.com


With a copy to:
Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, NY 10017
Attention: Barry I. Grossman, Esq.
Telephone: (212) 370-1300
Fax: (212) 370-7889
Email: bigrossman@egsllp.com


Escrow, LLC
215 Mockingbird Lane
Warrenton, VA 20186
Attention: Johnnie L. Zarecor
Telephone: 540.347.2212
Fax: 540.347.2291
Email: jzarecor@escrowllc.net


Euro Pacific Capital, Inc.
88 Post Road West, 3rd Floor
Westport, CT 06880
Attention: Mr. Thomas Tan
Telephone: 203-662-9700
Fax: (203) 662-9771
Email: ttan@europac.net


With a copy to:
Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, DC 20037-1122
Attention: Louis A. Bevilacqua, Esq.
Telephone: (202) 663-8158
Fax: (202) 663-8007
Email: louis.bevilacqua@pillsburylaw.com

 

--------------------------------------------------------------------------------

 

EXHIBIT B


SUBSCRIPTION INFORMATION


Name of Investor
             
Address of Investor
                                             
$ Amount of Securities
     
Subscribed
              
Subscription Amount
     
Submitted Herewith
               
Taxpayer ID Number/
     
Social Security Number
              
Signature of Investor
      


 

--------------------------------------------------------------------------------

 

EXHIBIT C


DISBURSEMENT REQUEST


Pursuant to that certain Agreement by and among Link Resources, Inc., Euro
Pacific Capital, Inc., and Escrow, LLC, the Company and Placement Agent hereby
request disbursement of funds in the amount and manner described below from
Virginia Commerce Bank account number 01194186, styled Escrow, LLC Escrow
Account.


Please disburse to:
               
Amount to disburse:
              
Form of distribution:
              
Payee:
       
Name:
       
Address:
       
City/State:
       
Zip:
             
Please disburse to:
             
Amount to disburse:
             
Form of distribution:
             
Payee:
       
Name:
       
Address:
       
City/State:
       
Zip:
     



Subscriptions Accepted From


Investor
 
Amount
                                         
Total:        
     

 
 

--------------------------------------------------------------------------------

 
 
Statement of event or condition which calls for this request for disbursement:
             



COMPANY:
 
LINK RESOURCES, INC.
 
By:
     
Name:
   
Title:
   
PLACEMENT AGENT:
 
EURO PACIFIC CAPITAL, INC.
 
By:
     
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------

 